Name: Council Decision (CFSP) 2017/974 of 8 June 2017 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  international security;  technology and technical regulations
 Date Published: 2017-06-09

 9.6.2017 EN Official Journal of the European Union L 146/143 COUNCIL DECISION (CFSP) 2017/974 of 8 June 2017 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1). (2) Decision 2010/413/CFSP provides for, inter alia, an authorisation regime for reviewing and deciding on nuclear-related transfers to, or activities with, Iran not covered by United Nations Security Council Resolution (UNSCR) 2231 (2015), in full consistency with the Joint Comprehensive Plan of Action (JCPOA). (3) The Council considers that the conditions under the authorisation regime should be amended in order to achieve a consistent application of controls throughout the Union. (4) Further action by the Union is needed in order to implement measures provided for in this Decision. (5) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/413/CFSP is amended as follows: (1) in Article 26c, paragraph 7 is replaced by the following: 7. The procurement by nationals of Member States, or using their flagged vessels or aircraft, of the items, materials, equipment, goods and technology referred to in paragraph 1 from Iran shall be subject to notification to the Joint Commission, whether or not originating in the territory of Iran.; (2) Article 26d is amended as follows: (a) paragraph 3 is replaced by the following: 3. Member States engaging in the activities referred to in paragraphs 1 and 2 shall ensure that they have obtained information on the end-use and end-use location of any supplied item.; (b) in paragraph 5, point (f) is replaced by the following: (f) they have obtained information on the end-use and end-use location of any supplied item.. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 8 June 2017. For the Council The President U. REINSALU (1) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (OJ L 195, 27.7.2010, p. 39).